Title: To Thomas Jefferson from William M. Duncanson, 11 April 1807
From: Duncanson, William M.
To: Jefferson, Thomas


                        
                            Sir.
                            Washington City 11th. Apl 1807
                        
                        Little did I think when I came to this Country I should be reduced to be an Applicant for Office, Undecided
                            suits in different Courts, has laid an Embargo, on my property, as well as swindling unparalleld—& however great
                            my wish to wait on you for near a year past, it was prevented by an unwillingness to run further in debt to an honest
                            Taylor—
                        May I ask of you the Office of Librarian, vaccant by the death of poor Mr Beckly, the salary tho trifling
                            will be doubled to me by having the use of the Library.
                        I beg you to accept my best wishes for your health and happiness, & believe me
                        yours most sincerly
                        
                            W M Duncanson
                            
                        
                    